t      \        Case 3:20-cr-10059-BTM Document 13 Filed 06/11/20 PageID.26 Page 1 of 2
    AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations


                                UNITED   ,--·- " STATES
                                                  ["''""' ,,,.,,/
                                                         ~
                                                                  DISTRICT.COURT
                                                                   ...... . .        ~--                    .   '

                                      S@Titl:lJ'tm. .,.,,~bJ;STRICT OF CALIFORNIA .
                                                               "



                   UNITED STATES OF fbif:R19A            .        JUDGMENT IN A CRIMINAL CASE
                                         JUi, / I ,!\ l: 33 (For Revocation of Probation or Supervised Release)
                                     V. ;"Lf:!"',::, U.c:. ,:·c,·;-::'.:T ··~· '" (For Offenses Committed On or After November I, 1987)
                 RICARDO MARQUE:i11nMENEZ:'Ct) ,c                    /;iJf;~[1
                                                                   ~ ·"       "'      Case Number:        3:20-CR-10059-BTM

                                                                          .. ,,,,:3ry Elana R. Fogel
                                                                                   Defendant's Attorney
    REGISTRATION NO.                 97660-198

    •-
    THE DEFENDANT:
    [:gj   admitted guilt to violation ofallegation(s) No.            1

    D      was found guilty in violation ofallegation(s) No.
                                                                   ------------- after denial of guilty.
    Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

    Allegation Nnmber                  Natnre of Violation

                    l                  ,Committed a federal, state or local offense




        Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
            IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
    material change in the defendant's economic circumstances.

                                                                                   June 10.Tune 10, 2020
                                                                                   Date of Imposition of Sentence
•        '       Case 3:20-cr-10059-BTM Document 13 Filed 06/11/20 PageID.27 Page 2 of 2
    AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

    DEFENDANT:                  RICARDO MARQUEZ-JIMENEZ (I)                                            Judgment - Page 2 of2
    CASE NUMBER:                3:20-CR-I 0059-BTM

                                                    IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
       Six (6) Months concurrent to the sentence imposed in USDC-S/CA case 19cr4527-BTM.




     •       Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •       The court makes the following recommendations to the Bureau of Prisons:




     •       The defendant is remanded to the custody of the United States Marshal.

     D       The defendant shall surrender to the United States Marshal for this district:
             • at _ _ _ _ _ _ _ _ _ A.M.                        on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
             •     as notified by the United States Marshal.

             The defendant shall surrender for service of sentence at the institution designated by the Bureau of
    •        Prisons:
             •     on or before
             •     as notified by the United States Marshal.
             •     as notified by the Probation or Pretrial Services Office.

                                                            RETURN
    I have executed this judgment as follows:

             Defendant delivered on                                            to
                                      -------------                                 ---------------
    at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                          By                   DEPUTY UNITED STATES MARSHAL


                                                                                                     3:20-CR-l 0059-BTM
